Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 9, 10, 15-18, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusters et al., US 2018/0181330 A1.
Referring to claim 1:
In para. 0030, Kusters et al. disclose a computing device for distributed storage recovery.
In para. 0111, Kusters et al. disclose the computing device comprising: a failure monitor to (i) identify a failed node of a distributed storage system, wherein the distributed storage system comprises a plurality of controller nodes (head nodes) and a plurality of target nodes (storage sleds).  In para. 0050-0051 and 0057, Kusters et al. disclose wherein each controller node (head node) is coupled with a corresponding target node (storage sled) via a storage fabric (internal network).  In para. 0055, Kusters et al. disclose wherein each target node comprises replica data.  In para. 0054, Kusters et al. disclose (ii) identify a corresponding node coupled with the failed node.

Referring to claim 2, in para. 0057, Kusters et al. disclose wherein the storage fabric comprises a nonvolatile memory over fabric storage interface (NVMe). 
Referring to claims 3, 17, and 22, in para. 0050 and 0054 and Kusters et al. disclose wherein the failed node comprises a failed controller node (head node), the corresponding node comprises a corresponding target node (storage sled), and the replacement node comprises a replacement controller node. 
Referring to claim 5, in para. 0067, Kusters et al. disclose allocating resources in a control plane.  And in para. 0111 and 0133, Kusters et al. disclose wherein to instantiate the replacement controller node comprises to allocate computing resources of the distributed storage system for the replacement controller node (another head node takes over the control plane). 
Referring to claim 6, in para. 0031, Kusters et al. disclose wherein to instantiate the replacement controller node comprises to bring up the replacement controller node on an existing node of the distributed storage system (secondary head node). 
Referring to claims 9, 18, and 23, in para. 0055, Kusters et al. disclose wherein the failed node comprises a failed target node (storage sled with mass storage device), 
Referring to claim 10, in para. 0108, Kusters et al. disclose wherein to instantiate the replacement target node comprises to allocate storage resources of the distributed storage system for the replacement target node (indexes of a primary head node and secondary head node are updated to indicate new locations). 
Referring to claim 15, in para. 0050, Kusters et al. disclose each of the controller nodes comprises a compute sled of a data center (head nodes in a rack); and each of the target nodes comprises a storage sled of the data center (storage sled in a rack). 
Referring to claim 16:
In para. 0111, Kusters et al. disclose identifying, by a computing device, a failed node of a distributed storage system, wherein the distributed storage system comprises a plurality of controller nodes (head nodes) and a plurality of target nodes (storage sleds).  In para. 0050-0051 and 0057, Kusters et al. disclose wherein each controller node (head node) is coupled with a corresponding target node (storage sled) via a storage fabric (internal network).  In para. 0055, Kusters et al. disclose wherein each target node comprises replica data.  
In para. 0054, Kusters et al. disclose identifying, by the computing device, a corresponding node coupled with the failed node.
In para. 0054-0055, Kusters et al. disclose instantiating, by the computing device (local control plane), a replacement node (designate another head node); adding, by the computing device, the replacement node to the distributed storage system in response 
In para. 0131-0133, Kusters et al. disclose coupling, by the computing device, the replacement node to the corresponding node in response to adding the replacement node to the distributed storage system. 
Referring to claim 21:
In para. 0162, Kusters et al. disclose one or more computer-readable storage media comprising a plurality of instructions stored thereon that are executed by a computing device.
In para. 0111, Kusters et al. disclose identify a failed node of a distributed storage system, wherein the distributed storage system comprises a plurality of controller nodes (head nodes) and a plurality of target nodes (storage sleds).  In para. 0050-0051 and 0057, Kusters et al. disclose wherein each controller node (head node) is coupled with a corresponding target node (storage sled) via a storage fabric (internal network).  In para. 0055, Kusters et al. disclose wherein each target node comprises replica data.  
In para. 0054, Kusters et al. disclose identify a corresponding node coupled with the failed node.
In para. 0054-0055, Kusters et al. disclose instantiate a replacement node (designate another head node); add the replacement node to the distributed storage system in response to identifying of the failed node (para. 0055, 0111—Kusters et al. disclose replacing or repairing node).
. 
Allowable Subject Matter
Claims 4, 7, 8, 11-14, 19, 20, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  US 2011/0055156 A1 discloses replacing a storage node.  US 10,454,754 B1 discloses redundant data plane nodes.  US 2014/0325256 A1 discloses a control plane and a data plane in a storage system and performing disaster recovery in the storage system.
Regarding claim 4, in para. 0116, Kusters et al. disclose an index for determining where data is stored in a volume and in para. 0054, Kusters et al. disclose replicating index data from a head node to a secondary head node.  However, the prior art does 
Regarding to claim 7, in para. 0114, Kusters et al. disclose a local control plane of a data storage unit may collect performance information from head nodes and select primary and secondary head nodes for a given volume based on a current loading of head nodes in a data storage unit. In some embodiments, a local control plane may attempt to balance loads between head nodes when assigning primary and secondary head nodes for a given volume.  However, the prior art does not teach or reasonably suggest instantiating the replacement controller node comprises selecting a least-loaded node of the distribute storage system as the existing node.
Regarding to claim 8, the prior art does not teach or reasonably suggest wherein the recovery manager is further to bootstrap the replacement controller node with metadata stored by the corresponding target node in response to coupling of the replacement controller node to corresponding first target node. 
Regarding claims 11, 19, and 24, in para. 0102, Kusters et al. disclose an erasure coding scheme so that data previously stored on the failed mass storage device can be recreated and replicated to data storage sleds that do not include a failed mass storage device.  However, the prior art does not teach or reasonably suggest a transfer manager to: direct a backup target node to copy replica data to the replacement target node via the storage fabric; wherein to couple the replacement node to the corresponding node comprises to couple the replacement target node to the 
Regarding claim 14, in para. 0116, Kusters et al. disclose an index for determining where data is stored in a volume and in para. 0054, Kusters et al. disclose replicating index data from a head node to a secondary head node.  Additionally. In para. 0114, Kusters et al. disclose a local control plane may attempt to balance loads between head nodes when assigning primary and secondary head nodes for a given volume.  However, the prior art does not teach or reasonably suggest a rebalance manager to: update a storage target map of a first controller node of the distributed storage system, wherein the first controller node is coupled to a first target node; identify a second controller node based on the storage target map in response to an update of the storage target map, wherein the second controller node is coupled to a second target node, and wherein the second controller node is associated with a data object stored by the first target node; and direct the first target node to copy the data object to the second target node via the storage fabric. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113